Citation Nr: 1043678	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-17 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to September 
1966.   

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota.  

This matter was originally before the Board in November 2009.  A 
Board decision held that a timely substantive appeal of the 
September 2006 RO decision was filed in June 2007.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2010).  
Thereafter, a March 2010 Board decision, found that new and 
material evidence was submitted and reopened the issue of 
entitlement to service connection for bilateral hearing loss.  
The March 2010 Board decision also remanded this issue for 
additional development.  The Board notes that the issue of 
entitlement to service connection for a testicle abnormality was 
also originally part of the Veteran's claim, however, the RO 
granted service connection in an August 2010 rating decision.  
Therefore, only the issue of entitlement to service connection 
for bilateral hearing loss will be addressed in this decision.  

In October 2007, the Veteran requested a Board hearing.  In a 
statement received in May 2008, the Veteran indicated that he 
wanted to withdraw his hearing request.  As such, the Veteran's 
hearing request is considered withdrawn and the Board will 
continue with appellate review.  38 C.F.R. § 20.702(e) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In March 2010, the Board remanded the Veteran's claim for service 
connection for bilateral hearing loss.  The Board found that an 
October 2006 VA Compensation and Pension Examination was 
insufficient because it failed to consider the lay evidence that 
the Veteran had bilateral hearing loss since service, in spite of 
the service treatment records showing normal hearing at 
separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  

In the March 2010 remand, the Board requested that a VA 
Compensation and Pension Examination be conducted and the 
examiner should review the claims file including lay statements 
submitted in August 2006.  Further, the remand requested that the 
examiner provide an opinion as to etiology of the bilateral 
hearing loss and provide a rationale for any opinion expressed, 
to include a discussion of the lay statements of record.  

A VA Compensation and Pension Examination was conducted in March 
2010.  The examiner reviewed the claims file, provided an opinion 
and a rationale for the opinion, however, did not address the lay 
statements submitted in August 2006.  

The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As 
the examiner did not address the lay statements of record, the 
Board finds that the March 2010 VA Compensation and Pension 
Examination did not comply with the previous remand directives; 
therefore, this matter must be remanded for an adequate opinion. 

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran's VA claims file to the 
audiologist who conducted the examination in 
March 2010 at the Rapid City facility.  If 
she is not available, the file can be sent to 
another VA audiologist.  

The audiologist should review the 2007 and 
2010 VA examination reports and then provide 
an opinion as to the likely etiology of the 
Veteran's currently-diagnosed bilateral 
hearing loss.  Specifically, the audiologist 
must state whether it is as likely as not 
that the Veteran's hearing loss disorder is 
related to his military service, with 
specific consideration of:  (a) the lay 
statements submitted in August 2006, and 
(b)whether there is sufficient evidence to 
relate the disability to noise exposure 
during service despite normal audiometric 
findings upon separation.  

Any opinion expressed should be 
accompanied by supporting rationale, 
including a discussion of the lay 
statements of record.  

2.	The RO should then readjudicate the issue 
on appeal.  If the determination remains 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

